DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
To expedite the prosecution of this application, Examiner is not restricting claims 2, 3, 4, 6, 7, 10 14, 15, 19, and 20 at this time. Claims 2 and 3; Claims 4, 6 and 10; Claims 14 and 15; and claims 19 and 20, are species of each other, respectively. Further amendments (or unreasonable arguments) to claim(s) 2, 3, 14, 15, 19, and 20 or their dependent claims 7, may cause an undue burden at the US Patent Office, and if so, the claim(s) will be restricted in the subsequent office action under the statute 35 USC 121.
Claims 10 and 12 recite negative limitations. The use of negative limitation is noted in the claims. Examiner has verified the support for the negatively claimed limitation in the specification, according to MPEP.
For the purpose of examination, “contextualized sensor data” is interpreted to be location based sensor data. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 11,113,945 in view of Halperin. Independent claims 1, 13 and 18 of the subject application has all the same limitations from the patented claim in a broader form with exception of one new limitation, “tracking, a response time of the target staff member to the alert; performing a comparison of a set of historical response times to a threshold; and adjusting the alert criteria based on the comparison.” This limitation is obvious over Halperin, See 35 USC 103 rejections. 
Subject claim
Patented claim
Subject claim
Patented claim
1
 3+ Halperin
11
6+Halperin
2
9+Halperin
12
7+Halperin
3
8+Halperin
13
10+Halperin
4
17+Halperin
14
10+9+Halperin
5
6+Halperin
15
10+8+Halperin
6
1+Halperin
16
10+12+Halperin
7
2+Halperin
17
10+6+Halperin
8
19+Halperin
18
10+Deyle+Greene+Halperin
9
20+Halperin
19
10+9+Deyle+Greene+Halperin
10
5+Halperin
20
10+8+Deyle+Greene+Halperin



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Deyle (US 2017/0225336 A1), and further in view of Greene (US 2018/0061220 A1) and further in view of Halperin (US 2015/0164438 A1).
Claim 18, a mobile robot system comprising: a mobile robot (mobile robot system, shown in figure 2) comprising: 
a drive system to control movement of the robot through an environment (Deyle teaches, a motorized base moves the robot along a route within a building; Deyle teaches, “navigation system 710 is configured to move the robot 100 around a space, such as a store, a room, a floor, a building, a parking lot, or any indoor or outdoor space. The navigation system can include a motor (such as an electric motor), an engine, or any other systems capable of moving the robot.” See ¶ 0092); 
one or more sensors to generate sensor data representing sensed conditions detected by the robot (Deyle teaches, scan an RFID badge with an RFID reader of an individual navigated to by the robot; “In response to identifying a location of the individual, the robot can navigate to the individual, can verify the individual's identity (for instance, by scanning an RFID badge of the individual, by performing facial or voice recognition on the individual” ¶ [0208], Deyle teaches, “objects can be detected and identified by the robot 100 using one or more sensors, for instance cameras, RFID readers, IR sensors, and the like. For example, the robot can capture an image of an object, and can apply image detection or classification algorithms to identify the object type. Likewise, the robot can analyze images of the object to determine a state of the object. For instance, if the robot detects a door, the robot can also detect whether the door is open or closed.” ¶ [0216]); 
a navigation module to track a location of the mobile robot as the robot moves within the environment and to store the location in association with the sensor data as contextualized sensor data, (Deyle teaches, a navigation system 710 moves the robot from a current location to an end location  by selecting a path and moving the robot along the path as scanners and sensors detect objects, and updating a map describing the location of the objects; paragraph [0093] figure 7; Deyle teaches, “navigation system 710 can move the robot 100 in response to receiving navigation instructions, for instance from a user of the central system 210, from a security personnel 250” ¶ [0093], Deyle teaches, “the robot can update an existing semantic map or can generate a semantic map from a non-semantic map, for instance by adding semantic details (such as information describing the location, identity, status” ¶ [0211], Deyle teaches, “The area 1702 can be identified by the robot generating the SLAM  [simultaneous localization and mapping] map, for instance by using a laser rangefinder or other depth sensor to identify the location of objects (such as chairs, desks, pottery, and the like) or obstacles (such walls, pillars, closed doors, and the like). The navigable area 1702 can be indicated within the map, for instance using a first color, texture, or shade within the map.” ¶ [0212]); 

a communications interface to transmit the contextualized sensor data via a network, (Deyle teaches, a communications interface provided between the robot and a network for sending data associated with a security operation comprising the scanned RFID badge; Deyle teaches, “central system 210 can be a central server or other computing system configured to provide instructions to the robots, to receive information from the robots, to access data corresponding to the robots or the other components of FIG. 2, to display the received information or accessed data (for instance, to a user of the central system), to perform one or more other functions as described herein, and to provide a communicative interface between, via the network 200” ¶ [0043], ¶ [0175]); and 

a non-transitory computer-readable storage medium storing instructions executing on a processor of a server, the instructions when executed causing the processor to perform steps, (Deyle teaches, “the robot 100 includes component necessary to communicatively couple and control the components of the robot, including but not limited to: on-board computers, controllers, and processors; electric circuitry (e.g., motor drivers); computer memory; storage media (e.g., non-transitory computer-readable storage mediums” See ¶  0116. Deyle teaches, “a software module is implemented with a computer program product comprising a computer-readable medium containing computer program code, which can be executed by a computer processor for performing any or all of the steps” See ¶ 0311) including: 
receiving the contextualized sensor data from the mobile robot via the network (Deyle teaches, the central system receiving the scanned badge data from the robot via the network; Deyle teaches, “security operation can be any operation described herein, for instance a patrol route, investigating a noise, scanning an individual's badge or otherwise authenticating an individual, and the like. The central system receives 1410 data associated with the security operation from the robot. Examples of such data include video captured while patrolling a route, the identity of an investigated individual, and the like.”  [0175]); 

accessing staff member data associated with each of a plurality of staff members, (Deyle teaches, an interface portion listing security personnel an area and a location of each security personnel; “an interface portion can display an identity of individuals in an area. For example, the interface portion can list the individuals who have been identified (for example, the name, position, and/or access credentials of the individuals)… The interface portion can also list a location of each individual, for instance, a building or room in which each individual is located.” ¶ [0192]); 

transmitting the alert to a client device associated with the target staff member, (Deyle teaches, reporting an alert to a mobile phone of security personnel; Deyle teaches, “remote access interface 240 is a computing system, such as …  a phone or other mobile device, or any other system that enables a use to remotely access the network 200, and via the network, to interact with one or more other components of the environment” ¶ 0046. Deyle teaches, “the central system can report or log any suspicious activity, detected security anomalies, detected threats or alerts, or any potential or actual violations of security policies, for instance to security personnel 250 or to an operator or user of the central system.” ¶ [0171] “the central system can send text or SMS messages, emails, or voice calls to security personnel, to police, to a company's employees or managers, and the like” See ¶ 0173)  criteria compar$4 comparison

With respect to, accessing a set of stored alert rules, wherein a rule specifies alert criteria for triggering an alert associated with a target staff member of the plurality of staff members; in an analogous art, Greene teaches, “automation systems allow users to receive all sorts of information related to their home. For instance, when motion is detected at a home, a home automation system may send notifications to a user informing him of the motion.” See ¶ 0002. Greene teaches, “It may be possible for a user to configure a home automation system to manage distribution of notifications based on user-defined rules that govern how home automation notifications are to be handled based on the locations of particular registered or authorized users.” See ¶ 0015. Greene teaches, “User-defined second-tier relationships 212 may be used to determine how notifications should be distributed when at least one registered user is determined to be present at the home.” See ¶ 0045.
determining if the contextualized sensor data meets the alert criteria associated with the target staff member, Greene teaches, “A threshold distance may be defined according to user-defined second-tier relationships 212 for some users. The threshold distance may define whether a notification is sent based on home automation sensor data from a home automation sensor. If the home automation sensor is determined to be at least the threshold distance from the associated user determined to be at the home, the home automation notification is transmitted.” See ¶ 0049, Greene teaches, “if P. Joseph and W. Pan are home, the home automation sensor that generates the home automation data that results in a candidate notification may need to be at least 75 feet away from P. Joseph and at least 25 feet from W. Pan.” See ¶ 0050; 
responsive to determining that the contextualized sensor data meets the alert criteria for the target staff member, generating an alert for the target staff member, Greene teaches, “for example, if P. Joseph and Older Child are home, but W. Pan and Younger Child are not, the second-tier relationships would be enforced according to P. Joseph's defined characteristics.” See ¶ 0048.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the invention of Deyle and automatically generate an alert for a specific user from the plurality of the authorized users based on the rule and the criteria set out by the rule, as suggested by Greene, therefore, allowing the end user to tailor to the alert based on the sensor data that meets the alert criteria for the specific authorized person. 
With respect to, “tracking, a response time of the target staff member to the alert; performing a comparison of a set of historical response times to a threshold; and adjusting the alert criteria based on the comparison.” In an analogous art, Halperin teaches, “methods and systems for monitoring patients for the occurrence or recurrence of a physiological event” See ¶ 0031. Halperin teaches, “the control unit is configured to determine whether the alert has been responded to, and, in response to the alert not having been responded to within a given period of time, to communicate the alert to a clinician not in the first subset of the plurality of clinicians.” See ¶ 0039. Halperin teaches, “in response to the alert not having been responded to within the given period of time, the control unit is configured to communicate the alert to a more senior clinician than the clinicians in the first subset of clinicians.” See ¶ 0040. Halperin teaches, “the control unit is further configured to communicate to the more senior clinician identities of the clinicians in the first subset of the clinicians.” See ¶ 0041. Halperin teaches,  “the identification of the subset of clinicians is in response to other factors, in addition to the historical alert-response times. For example, the control unit may compare the severity of the alert event to a threshold, and identify the subset of the clinicians in response to the comparison and in response to the historical alert-response times. For example, the control unit may identify the "quick" clinicians (i.e., the clinicians whose respective historical alert-response times are less than the historical alert-response times of one or more of the other clinicians) if the severity of the alert event is greater than the threshold, and the "slow" clinicians (i.e., the clinicians whose respective historical alert-response times are greater than the historical alert-response times of one or more of the other clinicians) if the severity of the alert event is not greater than the threshold. With reference to Table 1, if the severity of the alert event is not greater than the threshold, the control unit may communicate the alert to "slow" clinicians C, F, and G before communicating the alert to any other clinician. On the other hand, if the severity is greater than the threshold, the control unit may instead communicate the alert to "quick" clinicians D, A, and E, alternatively or additionally to communicating the alert to clinicians B, C, F, and G. Other factors that the control unit may consider include the number of alerts each clinician has received during a previous time period, the distance of each clinician from the patient, and seniority of each clinician, as described hereinbelow. (As described hereinbelow, the control unit may compute a score for each clinician that takes into account multiple factors.)” See ¶ 0193.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Deyle-Greene and monitor the response time of the alerts and use “the historical alert-response times” and modify the criteria and “the control unit may instead communicate the alert to "quick" clinicians D, A, and E” See ¶ 0193, as anticipated by Halperin. 

Consider claim 1, most limitation of claim 1 were discussed in the rejection of claim 18. With respect to, the contextualized sensor data comprising location data indicating a location of the mobile robot and sensor data obtained by the mobile robot representing sensed conditions of an environment associated with the location, (Deyle teaches, a navigation system 710 moves the robot from a current location to an end location  by selecting a path and moving the robot along the path as scanners and sensors detect objects, and updating a map describing the location of the objects; paragraph [0093] figure 7; Deyle teaches, “navigation system 710 can move the robot 100 in response to receiving navigation instructions, for instance from a user of the central system 210, from a security personnel 250” ¶ [0093], Deyle teaches, “the robot can update an existing semantic map or can generate a semantic map from a non-semantic map, for instance by adding semantic details (such as information describing the location, identity, status” ¶ [0211], Deyle teaches, “The area 1702 can be identified by the robot generating the SLAM  [simultaneous localization and mapping] map, for instance by using a laser rangefinder or other depth sensor to identify the location of objects (such as chairs, desks, pottery, and the like) or obstacles (such walls, pillars, closed doors, and the like). The navigable area 1702 can be indicated within the map, for instance using a first color, texture, or shade within the map.” ¶ [0212])

Consider claim 13, every limitation of claim 16 has been addressed in the rejection of claims 1 and 18. 

Consider claim 6 and 7, Examiner takes Official notice that it is well known in the art, the sensor to detect wet situation in near the water heater, etc., and to generate an alert for the user and map the location to the leak from user’s location in a large building so the situation can be addressed without delay. 

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Deyle (US 2017/0225336 A1), in view of Greene (US 2018/0061220 A1), in view of Halperin (US 2015/0164438 A1), and further in view of Fadell (US 2015/0347910 A1).
Consider claim 4, the method of claim 1, wherein determining if the contextualized sensor data meets the alert criteria associated with the target staff member comprises: 
obtaining, from the staff member database, a work schedule associated with the target staff member, in an analogous art, Fadell teaches, “the person may input a schedule indicating when the person is away from the home, and the smart home network uses this information along with information obtained from various devices in the home to detect unauthorized entry when the user is away.” See ¶ 0003.
Fadell teaches, “If the user's schedule changes and the artificial intelligence algorithms can learn the new schedule and make the proper adjustments. Thus, in accordance with the described embodiment, the collection of smart-home sensors is configured to automatically learn selected user behaviors, to emulate the user's patterns when the user is away, and to automatically learn changes in the user's schedule and make corresponding adjustments.” See ¶ 0097; 
determining, based on the work schedule, that the target staff member is available to receive the alert at a current time, Fadell teaches, “in the event the central server or cloud-computing architecture 164 detects sounds proximate to windows, doors, and other external entryways while concurrently receiving information that all registered occupants are away from the home… the central server or cloud-computing architecture 164 alerts the occupants to the possible invasion” See ¶ 0139.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Deyle-Greene-Halperin and obtain user schedule from a database and provide alert based on the schedule from the database; therefore, only sending alert based on the schedule of the user and not disturb the user otherwise. 

Consider claim 16, the non-transitory computer-readable storage medium of claim 13, wherein determining if the contextualized sensor data meets the alert criteria associated with the target staff member comprises: obtaining, from the staff member database, a work schedule associated with the target staff member; determining, based on the work schedule, that the target staff member is available to receive the alert at a current time, See rejection of claim 4. 

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Deyle (US 2017/0225336 A1), in view of Greene (US 2018/0061220 A1), in view of Halperin (US 2015/0164438 A1), and further in view of Kasmir (US 2015/0341603 A1).
Consider claim 5, the method of claim 1, wherein transmitting the alert to the client device comprises: 
obtaining, from the staff member database, a communication preference associated with the target staff member, in analogous art, Kasmir teaches, “Several embodiments comprise creating (e.g., forming, generating) a profile of user preferences related to doorbell notifications.”; and 
transmitting the alert according to the communication preference, “the system can be configured to send one-way audio or one-way video (rather than two-way audio and/or two-way video) if the user is away from home. In some embodiments, the system can be configured to block notifications during certain times, when the user is in certain places (e.g., in a meeting, in the building to which the security system is attached), and/or if the user prefers not to receive notifications.” See ¶ 0366.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Deyle-Greene-Halperin and alert the user based on the user’s alert preference and the system can be configured to block notifications during certain times, when the user is in certain places (e.g., in a meeting, in the building to which the security system is attached), and/or if the user prefers not to receive notifications, therefore, allowing the end-user to set the notification preferences.

Consider claim 17, the non-transitory computer-readable storage medium of claim 13, wherein transmitting the alert to the client device comprises: obtaining, from the staff member database, a communication preference associated with the target staff member; and transmitting the alert according to the communication preference, See rejection of claim 5.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Deyle (US 2017/0225336 A1), in view of Greene (US 2018/0061220 A1), in view of Halperin (US 2015/0164438 A1), and further in view of Afrouzi (US 2020/0225673 A1).
Consider claim 8, the method of claim 1, wherein the contextualized sensor data comprises voltage sensor data for a battery of the mobile robot and tracked location data of the mobile robot, wherein processing the contextualized sensor data comprises: determining, from the voltage sensor data when a battery capacity of a battery of the mobile robot falls below a predefined threshold. Deyle teaches, “the robot can update an existing semantic map or can generate a semantic map from a non-semantic map, for instance by adding semantic details (such as information describing the location, identity, status” ¶ [0211], and “the displayed robot icon can move to reflect the change in location of the robot, allowing a user of the security interface to be able to track the robot in real-time.” See ¶ 0184, in an analogous art, Afrouzi teaches, “Autonomous or semi-autonomous robotic devices are increasingly used within consumer homes and commercial establishments. Such devices may include a robotic vacuum cleaner…” See ¶ 0004. Afrouzi teaches, “a battery monitoring subsystem may continuously monitor a voltage of a battery of the robot. In some embodiments, a voltage drops triggers an event that instructs the robot to go back to a charging station to recharge. In some embodiments, a last location of the robot and areas covered by the robot are saved such that the robot may continue to work from where it left off.”  See ¶ 0438. Afrouzi teaches, “Data may be sent between the robot and the graphical user interface through one or more network communication connections.” See ¶ 247. Afrouzi teaches, “the robot may be coupled with other smart devices (such as robots, home assistants, cell phones, tablets, etc.) via one or more networks (e.g., wireless or wired). the robot may be in communication with other devices, such as servers, via the internet.” See ¶ 0464.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Deyle-Greene- Halperin and determine the battery level of the vacuum robot and issue an alert in the battery level is below a predetermine level along with the last known location of the vacuum robot, as suggest by Afrouzi, in case the battery dies before the robot reaches the charging station. 

Consider claim 9, the method of claim 8, wherein generating the alert comprises: generating the alert to contain a last location of the mobile robot from the tracked location data and an indication of a low battery, Afrouzi teaches, “Autonomous or semi-autonomous robotic devices are increasingly used within consumer homes and commercial establishments. Such devices may include a robotic vacuum cleaner…” See ¶ 0004. Afrouzi teaches, “a battery monitoring subsystem may continuously monitor a voltage of a battery of the robot. In some embodiments, a voltage drops triggers an event that instructs the robot to go back to a charging station to recharge. In some embodiments, a last location of the robot and areas covered by the robot are saved such that the robot may continue to work from where it left off.”  See ¶ 0438. Afrouzi teaches, “the user receives notifications, alerts, phone calls, text messages, etc. on at least a portion of all robots and other devices that the user is logged into. For example, a mobile phone, a computer, and a service robot of a user may ring when a phone call is received.” See ¶ 0598.

Claims 10, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Deyle (US 2017/0225336 A1), in view of Greene (US 2018/0061220 A1), in view of Halperin (US 2015/0164438 A1), and further in view of Zuckerman (US 2018/0082573 A1).
Consider claim 10, the method of claim 1, wherein determining if the contextualized sensor data meets the alert criteria associated with the target staff member, Greene teaches, “[a] threshold distance may be defined according to user-defined second-tier relationships 212 for some users. The threshold distance may define whether a notification is sent based on home automation sensor data from a home automation sensor. If the home automation sensor is determined to be at least the threshold distance from the associated user determined to be at the home, the home automation notification is transmitted.” See ¶ 0049, Greene teaches, “if P. Joseph and W. Pan are home, the home automation sensor that generates the home automation data that results in a candidate notification may need to be at least 75 feet away from P. Joseph and at least 25 feet from W. Pan.” See ¶ 0050; Greene teaches, “for example, if P. Joseph and Older Child are home, but W. Pan and Younger Child are not, the second-tier relationships would be enforced according to P. Joseph's defined characteristics.” See ¶ 0048; 
determining that the contextualized sensor data meets alert criteria for multiple staff members including the target staff member, Greene teaches, “If the older child is more than ten feet from the home automation sensor that output the triggering data, the older child and P. Joseph may receive a notification indicative of the data sensed by the home automation sensor.” See ¶ 0050; 

determining, based on stored staff member deployment data, which of the multiple staff members are occupied with a different task, in an analogous art, Zuckerman teaches, “increase the level of automation of the nurse dispatch process.” See ¶ 0020. Zuckerman teaches, “The Staff Browser polls the location server 30 and displays each staff member's title, location, an icon of their face, and availability to begin the task (Oncall, Offline, Online). All staff members that were assigned a tag 42 are listed along with the staff member's job title and an icon indicating location within the facility (see Floor Plan below).” See ¶ 0090 and Fig. 5. Shows the nurses that are available and the task are not assigned. 
; and 
selecting the target staff member as one of the multiple staff members that is not occupied with the different task, Zuckerman teaches, ”select and assign an appropriate staff member, dispatch that staff member to begin the task with a known allotment of time required to complete the task” See ¶ 0017. Zuckerman teaches, “based on the foregoing task selection the QB application 54 may apply a pre-programmed ruleset to prescreen the field of candidates by comparison of each employee's qualifications relative to the selected task(s). Only qualified candidate nurses or other employees are displayed. The staff queue is sorted in priority of 1) Online/Offline; 2) RTLS location (e.g., on QB's Current Floor); 3) already Selected (Yellow Arrow pointed down indicating that staff member was already selected). "Online" means a tag 42 is detected and is in range, the RTLS location being shown. Otherwise, Offline is shown and "Out of Range" is specified for location.” See ¶ 0090.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Deyle-Greene- Halperin and send an alert based on the QB application data that tell the system current data of the multiple on duty staff members and if they are occupied with a different task and select the staff member as one of the multiple staff members that is not occupied with the different task; therefore, assigning the task to the available staff member in order to complete the task in the timely manner. 

Consider claim 11, the method of claim 1, wherein the staff member data comprises a role for each of the plurality of staff members, an availability status for each of the plurality of staff members, See rejection of claim 5;
alert criteria associated with different alerts for each of the plurality of staff members, wherein the alert criteria varies for different ones of the plurality of staff member, Zuckerman teaches, “based on the foregoing task selection the QB application 54 may apply a pre-programmed ruleset to prescreen the field of candidates by comparison of each employee's qualifications relative to the selected task(s). Only qualified candidate nurses or other employees are displayed” See ¶ 0090.
an alert preference for each of the plurality of staff members, See rejection of claim 5. 

Consider claim 12, the method of claim 11, further comprising: setting an alert flag in association with the alert; and responsive to the alert flag not being reset within a predefined time period, selecting an alternative staff member different from the target staff member for receiving the alert and sending the alert to the alternative staff member. “If any phase is not completed within a predetermined time window, the QB application Call Browser 154 automatically notifies the QB dispatcher who can then investigate the reason for the delay.” See ¶ 0081. Examiner takes Official notice that it is well known in the art to send an alert assign tasks to a different employees if the previous assigned employee has not completed the task in a time allotted. See Halperin ¶ 0193.

Claims 2-3, 14, 15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Deyle (US 2017/0225336 A1), in view of Greene (US 2018/0061220 A1), in view of Halperin (US 2015/0164438 A1), and further in view of Bose (US 2012/0259962 A1).
Consider claim 2, the method of claim 1, further comprising: 
determining that the alert is historically triggered at greater than a threshold frequency; and automatically reducing an alert threshold in the alert criteria associated with the alert, in an analogous art, Bose teaches, “a method for dynamically reducing a frequency at which an IT infrastructure automatically generates alerts is provided. The method comprises a computer analyzing historical data across a plurality of data sources in the IT infrastructure. The method further comprises the computer, after performing the analysis of the historical data, identifying an opportunity to reduce a frequency at which the IT infrastructure automatically generates the alerts.” See ¶ 0005.
	It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Deyle-Greene-Halperin and automatically adjust the frequency of notification based on the historical data and reduce the number of alert; therefore, limit the number of unnecessary alerts and allow the end-user to perform task/duty without unnecessary interruption. 

Consider claim 3, the method of claim 1, further comprising: 
determining that the alert is triggered at less than a threshold frequency; and 
automatically increasing an alert threshold in the alert criteria associated with the alert, See rejection of claim 2.

Consider claims 14, 15, and 19-20, See rejection of claim 2. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S KHAN whose telephone number is (571)270-5146.  The examiner can normally be reached on 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A. Zimmerman can be reached on 571-272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMER S KHAN/Primary Examiner, Art Unit 2683